Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Comments
“sensors being configured to measure one or more of a dielectric constant or a magnetic permeability of a material”, as recited in claims 1 and 12, are drawn to embodiments where each respective sensor together with the processor  (as shown in any of figs. 12,13,16) determines a respective dielectric constant or magnetic permeability.
The examiner notes applicant’s arguments detailing the deficiencies in the 103 prior art rejections (remarks 11-6-2020).
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1,2,5-9,11,12,15,16,21 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement sensors as claimed in combination with the claimed signal processing, notably using the same sensors to each measure detection parameters and either dielectric constants or magnetic permeabilities, in the prior art audio devices using sensor arrays to determine parameters within angular ranges in order to adapt playback of the audio.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
January 13, 2021